McFABLAND, J., dissenting.
I dissent. This appeal involves a distinct and independent order for the payment of money only. Such an order has been held to he a final judgment from which an appeal lies, irrespective of the general course of the main action for divorce. In Sharon v. Sharon, 67 Cal. 195, this court, speaking of such an order, said: “Nothing remained to be done except to enforce it, and for that purpose an execution might issue and be proceeded on as if the judgment had been rendered in an ordinary action for the recovery of money. Although the pendency of an action for divorce constituted the basis of the order, it was no part of the relief demanded in the complaint”; and, further, quoting from another case: “While it may be true that a petition for alimony and attorney’s fees could not be brought as a separate and independent suit, yet it is also true that such an application and order for an allowance pendente lite, especially such a one as is made in this case, is, so far as it affects the rights of his appellant in its consequences, wholly independent of the suit for divorce.” Being an independent final judgment for money only, upon which a common execution will issue, I think it should be treated as any other ordinary money judgment, where" the whole amount involved is less than three hundred dollars; and particularly should this be so since this court in Bank so held many years ago in Langan v. Langan, 83 Cal. 618, which case has never before been questioned. Certainly, the position taken in this case is not so clearly right as to warrant and overthrow the rule heretofore established; and appeals from money judgments involving less than the minimum prescribed by the constitution are not to he unnecessarily encouraged.